DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 12/09/2021.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1, 2, 6-8, 10, 13, 18-20, 22-30 have been considered and remain pending. Claim(s) 1, 13, 18, 19, 29, 30 have been amended. Claim(s) 3, 4, 5, 9, 11, 12, 14-17, 21 have been cancelled. 


Allowable Subject Matter

Per the instant Office Action, Claims 1, 2, 6-8, 10, 13, 18-20, 22-30 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, taking claim 1 as exemplary, prior art was not found to teach the amended limitation to the independent claims " execute garbage collection on each of the first namespace and second namespace individually, after executing the garbage collection on the first namespace, execute changing, on the basis of the number of access or data amount of the first namespace and the number of access or data amount of the second namespace, an empty erase unit area belonging to the first to execute wear leveling on the first namespace and the second namespace, and update the management data in the memory in response to executing the changing, the controller includes a configuration unit, the configuration unit is configured to: assign the erase unit areas to the namespaces to generate the management data, and store the management data in the memory, and execute the changing the empty erase unit area which stores no data from an original namespace corresponding to the empty erase unit area to a different namespace and update the management data, the empty erase unit area created as a result of the garbage collection, ”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receive a first command for setting a first namespace and a second command for setting a second namespace from a host device, the first namespace corresponding to a first logical space, the second namespace corresponding to a second logical space, the second logical space being a different logical space from the first logical space, the first namespace and the second namespace respectively indicated by a first namespace ID and a second namespace ID from the host device, assign a first plurality of erase unit areas among the erase unit areas to the first namespace based on the first command, 


“ … receiving, by a controller, a first command for setting a first namespace and a second command for setting a second namespace from a host device, the first namespace corresponding to a first logical space, the second namespace corresponding to a second logical space, the second logical space being a different logical space from the first logical space, the first namespace and the second namespace respectively indicated by a first namespace ID and a second namespace ID from the host device, assigning, by the controller, a first plurality of erase unit areas among the erase unit areas to the first namespace based on the first command, assigning, by the controller, a second plurality of erase unit areas among the erase unit areas to the second namespace based on the second command, generating, by the controller, management data in which the first plurality of erase unit areas are associated with the first namespace and the second plurality of erase unit areas are associated with the second namespace; storing, by the controller, the management data in a memory; executing, by the controller, garbage collection on each of the first namespace and second namespace individually; after executing the garbage collection on the first namespace, executing changing by the controller, on the basis of the number of access or data amount of the first namespace and the number of access or data amount of the second namespace, an empty erase unit area belonging to the first namespace to an erase unit area belonging to the second namespace for an assignment change, to execute wear leveling on the first namespace and the second 


As dependent claims  2, 6-8, 10, 13, 19, 20, 22-30 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Liu (U.S. Publication Number 2014/0281040) teaches about discloses controller receiving Admin and NVM commands for setting/ designating the Namespaces that a received command applies to but fails to teach said limitation noted supra.
Peng (U.S. Publication 2015/0186270) teaches about discloses garbage collection for each write stream (each assigned an associated plurality of logical groups) is performed independently but fails to teach said limitation noted supra.
Lyer (U.S. Patent Number 8,001,318) teaches about execution of wear leveling performed being on pairs of Erase Units between SSD areas of differing wear level, where a remapping data structure is updated to reflect changes but fails to teach said limitation noted supra.
Cohen (U.S. Publication Number 2014/0181370) teaches about discloses control logic which adaptively interleaves garbage collection and wear leveling execution but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 12/09/2021 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        01/01/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132